Citation Nr: 0025335	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for retained foreign 
bodies, mediastinal region and lung, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to August 
1951.  This appeal arises from a September 1998 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's service connected chest disability is 
manifested by evidence of retained metallic fragments, with 
scattered rales and shortness of breath and discomfort on 
exertion.  Pulmonary functioning studies in August 1998 
showed FVC at 79 percent predicted and FEV1 at 90 percent 
predicted; there was no obstructive lung defect indicated by 
the FEV1/FVC ratio. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
retained foreign bodies, mediastinal region and lung, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1-4.7, 4.97, Diagnostic Code 6843 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The veteran suffered shrapnel wounds to the chest in Korea in 
September 1950.  Service connection for retained foreign 
bodies, mediastinal region and lung, was granted in February 
1954, and a 20 percent evaluation was assigned from November 
1953.  That evaluation has been continued in subsequent 
rating actions.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  

The veteran's chest disability was previously evaluated under 
Diagnostic Code 6818, residuals of injuries to the pleural 
cavity, including gunshot wounds.  38 C.F.R. § 4.97 (in 
effect prior to October 7, 1996). 

Amendments to the respiratory disability regulations removed 
Code 6818 and added Code 6843, traumatic chest wall defect, 
pneumothorax, hernia, etc. 38 C.F.R. § 4.97 (in effect as of 
October 7, 1996).  Since the veteran filed his claim for an 
increased evaluation in April 1998, his disability must be 
considered under the current regulations.

Under Code 6843, a 10 percent rating is assigned when test 
results show FEV-1 of 71- to 80- percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO (SB)) 
56- to 80-percent predicted.  A 30 percent evaluation is in 
order when test results show FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  

Note 3 to Code 6843 provides that gunshot wounds of the 
pleural cavity with bullet or missile retained in lung, pain, 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
Involvement of Muscle Group XXI (Code 5321) will not be rated 
separately.  38 C.F.R. Part 4, Diagnostic Code 6843 (1999).

A VA examination was conducted in July 1998.  The veteran 
reported that he was on no medication or inhalers, and that 
he received no treatment for his lungs.  He could walk slowly 
for one-half to one mile, but experienced shortness of breath 
if he picked up the pace, or if he climbed a flight of 
stairs.  On examination, the lungs were clear to auscultation 
and percussion.  The veteran had some mild increase in the 
anterior-posterior diameter of the chest.  There was no use 
of the intercostal muscles for breathing.  The veteran was 
not short of breath at rest.  Breath sounds were harsh and 
increased, and some scattered, dry basilar rales and a few 
rhonchi were heard.  X-rays showed evidence of previous 
injury with multiple metallic fragments in the thorax, and 
nodular density in the right lung field, possibly 
representing a granuloma.  The diagnosis was retained foreign 
body in the mediastinum.

Pulmonary functioning studies in August 1998 showed FVC at 79 
percent predicted and FEV1 at 90 percent predicted.  There 
was no obstructive lung defect indicated by the FEV1/FVC 
ratio.  The examiner noted that additional restrictive lung 
defect could not be excluded by spirometry alone.  There was 
significant response to bronchodilator.

A VA examination was conducted in December 1999.  The veteran 
reported shortness of breath with walking.  He was able to 
walk for a mile at a pace of three miles per hour.  The 
veteran did not have chest pain.  On examination, the lungs 
were clear to auscultation and resonant to percussion.  X-
rays showed multiple metal fragments in the left chest, 
anteriorly.  The heart size was normal.  The impression was 
shrapnel wound to the chest wall in 1950, with residual 
shrapnel in the chest wall causing shortness of breath.  The 
examiner believed that the veteran's disability from the 
shrapnel injury continued.

The pulmonary function studies of record do not provide a 
basis for a 30 percent evaluation.  However, the Board notes 
that the veteran would still be entitled to a 20 percent 
rating under Note 3 to Code 6843, based on retained foreign 
body with discomfort on exertion and scattered rales.  38 
C.F.R. § 4.7 (1999).  In addition, since the veteran's 20 
percent rating has been in effect since 1953, it may not be 
reduced.  See 38 C.F.R. § 3.951 (1999) (ratings in effect for 
20 years are protected from reduction).

In summary, the preponderance of the evidence is against 
entitlement to a disability rating greater than 20 percent 
for the veteran's chest disability.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, 6843 (1999).


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

